Citation Nr: 0837389	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953, and from October 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's current bilateral hearing loss began many years 
after service and is not shown by the medical evidence of 
record to be related to his military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in June 2004, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the veteran was not 
provided with timely notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the veteran's claim for service connection.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO obtained the veteran's 
identified VA and private treatment records. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO has also taken all 
reasonable actions to locate and obtain the veteran's 
complete service medical records.  Unfortunately, it was 
ultimately concluded that a portion of these service records 
were destroyed in a fire.  As a consequence of the veteran's 
complete service medical records being unavailable, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons and bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) in reaching the decision contained 
herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

As for the veteran's claim for service connection for hearing 
loss, he was provided a VA examination in May 2005.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be presumed if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is seeking service connection for hearing loss.  
He attributes these conditions to inservice exposure to loud 
noise from field artillery and anti-aircraft batteries.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Historically, the veteran served on active duty from 
September 1949 to February 1953, and from October 1954 to 
September 1957.  As noted on his DD 214, the veteran's 
specialty during his second period of service was Anti-
aircraft Artillery, Airlift Wing Crewman.

Because the veteran's service medical records were also 
destroyed in the NPRC fire, the only medical evidence of 
record is dated after the veteran was discharged from 
service.  The first, post-service medical evidence of hearing 
loss is an audiology consultation report dated in May 2004, 
more than 51 years after the veteran was discharged from 
active duty service.  The veteran complained of longstanding, 
progressively decreasing hearing.  The veteran reported a 
childhood history of otitis media, but denied having an adult 
history of outer or middle ear pathology, vertigo, a family 
history of ear disorders, or prior hearing aid usage.  The 
veteran further reported a history of exposure to loud noises 
without the benefit of hearing protection devices while in 
the military, while denying any significant occupational or 
recreational exposure to loud noises.

Objective findings during this examination included mild 
sensorineural hearing loss from 250 to 6000 Hertz, and a 
moderate loss at 8000 Hertz in the veteran's right ear.  In 
the veteran's left ear there was moderate to moderate-severe 
mixed hearing loss from 250 to 2000 Hertz, sloping from a 
severe to profound mixed hearing loss through 8000 Hertz.  At 
the conclusion of this report, the audiologist did not opine 
as to the etiology of the veteran's hearing loss.

In a VA examination dated in May 2005, the veteran complained 
of bilateral hearing loss, his left ear being worse than his 
right.  The veteran reported having difficulty understanding 
conversational speech in all listening situations.  The 
veteran stated that the hearing loss in his left ear began 
during the 1960's, but he was unsure about the onset of the 
hearing loss in his right ear.  He again reported a childhood 
history of otitis media and again denied a history of otitis 
media as an adult.  The veteran reported an extensive history 
of exposure to 105 mm howitzers, M42s, 40 mm guns, and anti-
aircraft guns, all without the benefit of hearing protection.  
He again denied a history of occupational or recreational 
noise exposure.  The examiner concluded that the veteran's 
hearing loss was mixed, bilaterally.  The veteran exhibited a 
mild degree of sensorineural hearing loss, or "nerve 
deafness," in his right ear, and a mild to moderate degree 
of nerve deafness in his left ear.  However, the examiner 
found that the majority of the hearing loss in the veteran's 
left ear was conductive in nature, which was found to 
originate from a middle ear problem, rather than a nerve 
problem.  

The VA examination included an audiological evaluation, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
30
30
40
LEFT
75
50
75
85
100

As stated by the examiner, the pure tone testing revealed 
bilateral, mixed hearing loss, where the veteran's left ear 
was worse than his right.  Word recognition ability was 
reported as excellent on the right and poor on the left, when 
using recorded speech materials.  Tympanograms revealed that 
the veteran's right was negative for middle ear air pressure 
and complied normally, and his left ear also was negative for 
middle ear air pressure, but exhibited hypercompliance.  
Ultimately, the examiner stated that the etiology of the 
veteran's mixed hearing loss "is less likely than not 
related to military noise exposure."

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for bilateral 
hearing loss.

Post-service records failed to document any complaints or 
diagnosis of hearing loss for more than 51 years after his 
discharge from active duty service.  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In this case, the veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the veteran's contentions that his current bilateral hearing 
loss is related to his military service, as a layman, cannot 
be considered competent evidence on medical causation and, 
the Board may not accept such unsupported lay speculation 
with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Moreover, only independent medical 
evidence may be considered to support Board findings.  
Accordingly, the Board is not free to substitute its own 
judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only expert medical opinion of 
record concerning the etiology of the veteran's current 
hearing loss is negative to the veteran's claims.

Thus, in the absence of competent medical evidence that the 
veteran's bilateral hearing loss is related to his military 
service, the preponderance of the evidence is against the 
veteran's claims for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran requested his claim be remanded in order for him 
to undergo a medical examination conducted by an Ear, Nose, 
and Throat physician, as suggested by the VA examiner.  
However, the VA examiner suggested an additional examination 
for the purpose of medical intervention to improve the 
veteran's hearing.  Accordingly, a remand is not necessary to 
obtain an opinion as to the etiology of the veteran's current 
bilateral hearing loss, as an opinion is already of record.  
VA made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A(a) (2007).  Moreover, VA did provide the 
veteran a medical examination wherein a medical opinion was 
obtained.  Id. at (d).  Thus, the Board finds that VA 
satisfied its duty to assist the veteran in developing his 
claim, and finds that remanding the case for a second 
examination is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


